Title: To Thomas Jefferson from Tench Coxe, [8] March 1793
From: Coxe, Tench
To: Jefferson, Thomas



March 7. [i.e. 8] 1793

Mr. Coxe has the honor to inform Mr. Jefferson, that no plat, or draught of the seven ranges is to be found in the Treasury, nor do any of the gentlemen remember to have seen one. It appears highly probable that such a paper accompanied the Report of the Board to Congress, and that it may be on the old files of the late Secy. of Congress (Mr. Thompson) or possibly in the War office, as the military lands have relation to the ranges.
